Citation Nr: 0629427	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-04 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine degenerative disc disease. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for right cervical radiculopathy.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for left cervical radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO granted service connection 
for cervical spine degenerative disc disease and assigned a 
10 percent evaluation effective January 31, 2003.  The 
appellant, who had active service from  March 1973 to 
November 1974 and November 1977 to January 1984, disagreed 
with the assigned rating and appealed that decision to the 
BVA.  

In a subsequent rating decision dated in December 2003, the 
RO separated out the neurological aspects of the appellant's 
cervical spine degenerative disc disease and assigned 
separate 20 percent disability evaluations for right cervical 
radiculopathy and left cervical radiculopathy effective 
January 31, 2003, the date of the appellant's claim for 
service connection.  See December 2003 rating decision, p. 1.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an increased evaluation 
for his cervical spine disability discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board observes that the issue certified to the 
Board was whether the appellant is entitled to an initial 
rating in excess of 10 percent for cervical spine 
degenerative disc disease. See June 2005 Statement of 
Accredited Representative; June 2005 Certification of Appeal 
Sheet; July 2006 Appellant's Brief.  However, in connection 
with the appellant's claim for increase for his cervical 
spine degenerative disc disease, the RO assigned separate 20 
percent evaluations for right and left cervical radiculopathy 
secondary to his service-connected degenerative disc disease. 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5010; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8510.  Although the RO did not 
certify for appellant review the right and left cervical 
radiculopathy as part of the appellant's increased rating 
claim, the Board finds that such matters are part and parcel 
of the appellant's original claim and should have been 
included in his appeal; the Board notes that the appellant 
has reported experiencing pain in his shoulders, back, neck 
and head, in addition to numbness that runs down into his 
hands.  See April 2004 hearing transcript, pgs. 2-3.  

In this regard, the Board notes that the VA Schedule for 
Rating Disabilities was amended during the pendency of this 
appeal.  The appellant filed his claim for service connection 
in January 2003.  Effective September 23, 2002, the 
provisions of Diagnostic Code 5293 were revised so that 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  When evaluating on the basis of 
chronic manifestations, orthopedic disabilities were to be 
rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be separately evaluated using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
See Diagnostic Code 5293, Note 2 (2003).  The newest rating 
criteria, effective September 26, 2003, provide for rating 
back disability under criteria contained in the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  Specifically, 
Note 1 instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  The September 26, 2003 changes left intact 
the criteria for rating intervertebral disc disease, but 
renumbered the diagnostic code for that disability from 5293 
to 5243.  

Thus, in order to properly evaluate the appellant's service-
connected cervical spine degenerative disc disease, the Board 
must consider both the orthopedic manifestations as well as 
the neurological manifestations as demonstrated by the left 
and right cervical radiculopathy.  While the RO appears to 
have evaluated the appellant's claim based upon the lack of 
incapacitating episodes, the issue of whether the appellant 
is entitled to a higher disability rating based upon combined 
orthopedic and neurologic manifestations was not adequately 
addressed. See May 2003 rating decision, p. 2; December 2003 
Statement of the Case; April 2005 Supplemental Statement of 
the Case.  Specifically, the Board finds that an adequate 
analysis of the appellant's orthopedic and neurologic 
manifestations could not and cannot presently be made by 
either the RO or the Board since the RO did not view the 
appellant's cervical radiculopathy claims to be on appeal.  
As such, appropriate notice of the Veterans Claims Assistance 
Act of 2000 (VCAA) has not been provided to the appellant in 
regards to these disabilities in that he has not been 
appraised of the neurologic rating criteria applicable to his 
claim; nor has he been given the opportunity to present 
additional evidence that may warrant an increased rating for 
either his left or right cervical radiculopathy. 38 C.F.R. § 
4.124a, Diagnostic Code 8510 (2003).  An increased evaluation 
for either the appellant's left or right cervical 
radiculopathy disabilities might result in an increased 
evaluation for his overall cervical spine disability.  This 
procedural defect must be addressed prior to final appellate 
review.  

A review of the claims file also indicates that certain 
employment and medical records have not been associated with 
the claims file.  In this regard, the appellant testified 
during his April 2004 RO hearing that he missed approximately 
three weeks of work during the previous two years because of 
his neck problems; and that he last sought medical treatment 
for his cervical spine disability in July 2003. See April 
2004 hearing transcript, pgs. 3-4.  In addition, the 
appellant reported that he underwent physical therapy for his 
disability in the past, although he discontinued such 
treatment and he now performs therapy exercises on his own. 
See January 2004 VA Form 9. While private medical records 
have been associated with the claims file, they mainly 
consist of either prescription forms or insurance bills.  In 
addition, the file contains a single medical assessment 
report from D.C., M.D. dated in December 2002; MRI and X-ray 
reports from Mercy Hospital dated in November 2002 and 
December 2002; and a U.S. Department of Labor Health Care 
Provider Certification of Health report provided by J.K., 
M.D. dated in December 2002.  No actual treatment or physical 
therapy records are locate in the claims file; nor are there 
any employment medical or personnel records confirming the 
appellant's absences from work due to his cervical spine 
disability. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  In doing 
so, the AMC is asked to ensure that the 
appellant is notified of the information 
or evidence necessary to substantiate his 
claim for an increased rating pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8510 
(2003), as well as the division of 
responsibilities between the VA and the 
appellant for obtaining evidence.  The 
appellant should also be asked to submit 
any relevant evidence in his possession 
concerning his claim. 

2.  The appellant should be requested to 
furnish the complete name(s) and 
address(es) of his physical therapy 
providers.  In addition, the appellant 
should be asked to provide medical 
authorizations for the complete medical 
records of his medical providers, 
including J.K., M.D., D.C., M.D. and his 
physical therapy providers.  After 
obtaining the necessary authorizations, 
the AMC should associate those records 
with the claims file.  The appellant 
should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the 
AMC.  

	3.  The appellant should be requested to 
furnish the complete name and address of 
his employer, referenced during the 
appellant's April 2004 RO hearing.  The 
appellant should be asked to provide an 
authorization for the release of 
employment records and medical records 
associated with his employment.  After 
obtaining the necessary authorizations, 
the AMC should associate those records 
with the claims file.  The appellant 
should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the 
AMC.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence.  In readjudicating 
the appellant's claim, the RO should 
include consideration of whether the 
appellant is entitled to a higher 
disability rating based upon combined 
orthopedic and neurologic manifestations 
of his cervical spine degenerative disc 
disease.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).


